The plaintiff in error filed his appeal in this court on December 11, 1918. On July 26, 1921, the cause was set for submission on October 18, 1921, of which notice was duly given. On September 13, 1921, plaintiff in error was granted 20 days extension in which to file brief. On October 18, 1921, the cause was submitted. The record discloses that the plaintiff in error has failed to file brief in this cause or to give any reason why the same has not been filed.
Rule 7 of this court (47 Okla. vi.) is as follows:
"In each civil cause filed in this court, counsel for plaintiff shall, unless otherwise ordered by the court, serve his brief on counsel for defendant in error at least forty (40) days before the case is set for submission. Counsel for plaintiff in error shall file with the clerk of this court twenty (20) copies of such brief within the time above designated, and defendant in error shall, within thirty (30) days after the service of the brief of plaintiff in error upon him, file with the clerk of this court twenty (20) copies of his answer brief, and serve same upon plaintiff in error, and all reply briefs, *Page 166 
except as otherwise ordered by the court, must be filed by the date the case is submitted or called for argument. Proof of service must be filed with the clerk within ten (10) days after service.
"In case of failure to comply with the requirements of this rule, the court may continue or dismiss the cause or reverse or affirm the judgment, in its discretion."
The plaintiff in error having failed to comply with the foregoing rule of this court, or to give any reason for such failure, for the reason stated, the appeal in this cause is hereby dismissed.
PITCHFORD, V. C. J., and KANE, McNEILL, and MILLER, JJ., concur.